STONE, J.
The issue in this case was, wliafc were the terms of the contract between Bivens and Brown ? The stipulations of another contract-, between Brown and some other portion of his school, could not legitimately shed any light on the question in issue in -this cause. This question. being foreign from the issue before the jury, it was not. competent-to contradict what the witness might say in regard to it, “ with the view and sole purpose of discrediting him.” — Blakey v. Blakey, 33 Ala. 621.; Ortez v. Jewett, 23 Ala. 662.
[2.] A party propounding interrogatories to his adversary, must make “ affidavit that the answers thereto will be material- testimony for him in the cause.” — Code, % 2330. The record in this case does not disclose that such affidavit was made; an#. we can not presume its existen.ee, to put *425the circuit court in error. Hence, we will not inquire whether answers to the interrogatories would or would not have been material. — School Comm’rs v. Godwin, 30, Ala. 242 ; Humphreys v. Bradford, 32 Ala. 500.
Judgment affirmed.